

115 HR 1386 IH: To direct the Secretary of Transportation to establish a pilot program to assess the operational benefits of remote air traffic control towers, and for other purposes.
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1386IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Katko (for himself, Mr. Lipinski, and Mrs. Comstock) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a pilot program to assess the operational
			 benefits of remote air traffic control towers, and for other purposes.
	
		1.Remote tower pilot program for rural or small communities
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a pilot program under which, upon approval of an application submitted by an operator of a public-use airport, the Secretary shall install and operate at the airport a remote air traffic control tower in order to assess the operational benefits of remote air traffic control towers.
 (b)ApplicationsThe operator of an airport seeking to participate in the pilot program shall submit to the Secretary for approval an application that is in such form and contains such information as the Secretary may require.
			(c)Selection criteria
 (1)Selection of airportsFrom among the applications submitted under subsection (b), the Secretary, after consultation with representatives of labor organizations representing operators and employees of the air traffic control system, shall select for participation in the pilot program 7 airports as follows:
 (A)One nonhub, primary airport. (B)Three nonprimary airports without existing air traffic control towers.
 (C)Two airports with air traffic control towers participating in a program established under section 47124 of title 49, United States Code.
 (D)One airport selected at the discretion of the Secretary. (2)Priority selectionIn selecting from among the applications submitted under subsection (b), the Secretary shall give priority to applicants that can best demonstrate the capabilities and potential of remote air traffic control towers.
 (3)Authority to reallocate airport selectionIf the Secretary receives an insufficient number of applications, the Secretary may reallocate the distribution of airport sites described in paragraph (1).
 (4)Multiple remote facilitiesIf practicable and necessary, the 3 remote air traffic control towers installed at nonprimary airports pursuant to paragraph (1)(B) may co-locate remote facilities to assess the benefits and efficiencies of consolidating such facilities.
 (d)Asset classificationA remote air traffic control tower, including ancillary equipment, installed with Government funds pursuant to this section shall be considered to be an air navigation facility.
			(e)Safety risk management panel
 (1)Safety risk management panel meetingPrior to the operational use of a remote air traffic control tower, the Secretary shall convene a safety risk management panel for the tower to address any safety issues with respect to the tower.
 (2)Safety risk management panel best practicesThe safety risk management panels shall be created and utilized in a manner similar to that of safety risk management panels previously established for remote air traffic control towers, taking into account best practices that have been developed.
				(f)Definitions
 (1)In generalIn this section, the following definitions apply: (A)Air navigation facilityThe term air navigation facility has the meaning given that term in section 40102(a) of title 49, United States Code.
 (B)Remote air traffic control towerThe term remote air traffic control tower means a remotely operated air navigation facility, including all necessary system components, that provides the functions and capabilities of an air traffic control tower.
 (2)Applicability of other definitionsIn this section, the terms nonhub airport, primary airport, public-use airport, and reliever airport have the meanings given such terms in section 47102 of title 49, United States Code. (g)SunsetThe pilot program shall terminate on the day that is 5 years after the date of enactment of this Act.
			